Citation Nr: 0009865	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for symptoms of 
tiredness and fatigue as a chronic disability resulting from 
an undiagnosed illness.

2.  Entitlement to service connection for symptoms of a rash 
as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

4.  The propriety of the initial rating assigned for the 
service-connected residuals of excision of a thyroglossal 
cyst, currently evaluated noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from September 1990 
to March 1992.  He served in the Southwest Asia theater of 
operations from January 1991 to May 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from August 1994 and February 1995 decisions of the 
RO.

The Board notes that, in August 1997, the RO, in part, denied 
the veteran's claims of service connection for hypertension, 
as manifestation of an undiagnosed illness; symptoms of 
difficulty with breathing, including wheezing and coughing, 
as manifestations of an undiagnosed illness; and symptoms of 
joint pain of the knees, back, neck and ankles, as 
manifestations of an undiagnosed illness.  Also, in February 
1998, the RO, in part, denied the veteran's claim of service 
connection for bilateral hearing loss.  The veteran 
subsequently filed a Notice of Disagreement as to these 
issues on a VA Form 9, dated in February 1998, but the RO did 
not issue a Statement of the Case.  These issues are the 
subject of the Remand portion of this document.

The Board also notes that, in June 1999, the veteran was 
scheduled for a hearing before a Member of the Board at the 
RO; however, the veteran failed to report for the hearing.

(The issue of the propriety of the initial rating assigned 
for the service-connected residuals of excision of a 
thyroglossal cyst is the subject of the Remand portion of 
this document.)


FINDINGS OF FACT

1.  The veteran has submitted some evidence that he currently 
has symptoms of a rash as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible. 

2.  The veteran has submitted some evidence that he currently 
has tiredness and fatigue as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible.

3.  The veteran has presented a plausible claim of service 
connection for a psychiatric disability, to include PTSD.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for symptoms of a rash as 
a chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for tiredness and fatigue 
symptoms as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for a psychiatric 
disability, to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §  3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records reflect, in pertinent part, that, 
in November 1991, the veteran complained of weakness and easy 
fatigability.  He was assessed, in part, with probable 
fatigue.

In February 1994, a VA outpatient treatment record revealed 
that the veteran reported that he felt tired all of the time 
and had a rash on his buttocks.  He was assessed as appearing 
to be very anxious about his medical symptoms.

On a VA skin examination in April 1994, the veteran was 
reported to have had a rash on his buttock while in Saudi 
Arabia.  He was reported to have been seen on sick call and 
to have been treated with a cream.  He was reported to have a 
4 x 10 cm. area of depigmentation over the lumbar area.  The 
description of his skin disorder was reported to be 
depigmentation area of the back.

On a VA mental disorders examination in April 1994, the 
veteran was reported to have had swelling in his throat and 
rashes on his back after returning from Saudi Arabia in 
service.  The veteran indicated that he had dreams of dead 
people as he had seen buddies killed.  He reported that he 
had not been sleeping well and that he had had nightmares and 
flashbacks of Persian Gulf incidents.  The veteran was 
diagnosed with Persian Gulf War Syndrome.

During a hearing at the RO in July 1995, the veteran reported 
that he had a rash, tiredness and fatigue that were directly 
related to his service in the Persian Gulf War.  He reported 
that he had a rash that itched on his back and lower lumbar 
area.  He indicated that, while in the Persian Gulf, he had 
had a scud missile explode above his head.  He reported that 
he also had anxiety related to service 

In July 1995, a VA outpatient treatment record reported that 
the veteran had had headaches and an inability to sleep.  He 
was reported to have questionable depression and a sleep 
disorder.

On a VA nephrological examination in December 1995, the 
veteran was reported to give a history of a skin rash that he 
had experienced twice per year and had been associated with 
itching.  The rash was reported to last for two to four weeks 
and he did not have a rash at the present time.  He was 
reported to have had the rash for the previous four to five 
years.  The veteran was reported to feel tired all the time 
since returning from the Persian Gulf in 1991.  The veteran 
was diagnosed, in part, with recurrent skin rash, none at 
this time.

On a VA mental disorders examination in December 1995, the 
veteran indicated that he had been in the National Guard from 
1988 to 1990.  He reported that, while in Saudi Arabia during 
active service, he had had dehydration, sunburn and a rash in 
the lower lumbar spine that came and went.  He was reported 
to have problems with sleeping and to deny delusions or 
hallucination.  The veteran was diagnosed with anxiety 
disorder.

In December 1995, a VA outpatient treatment record reported 
that the veteran complained of nightmares with flashback 
memories of his Persian Gulf War experience.  He was assessed 
with chronic, delayed type PTSD.

In February 1996, a VA consultation report revealed an 
impression of depression, possibly of major depressive nature 
but more clearly of a chronic nature; probable schizoid or 
other similar personality disorder; rule out thought 
disorder; and PTSD that remained a possibility, dependent 
upon clinical presentation, but not strongly suggested by 
testing.

On VAMC records, reflecting treatment in February 1996, the 
veteran was reported to have been a tank commander in Desert 
Storm and to have served on a 50 caliber machine gun.  The 
veteran indicated that he had found the experience to have 
been stressful and life charging.  He reported that a scud 
missile had exploded above his head and he feared that he had 
been exposed to toxic agents which affected his health.  He 
indicated that his friend had been decapitated while playing 
with a grenade.  The veteran reported that he had had 
frequent awakening and nightmares concerning events in 
service.  He was reported to have been treated with trazodone 
in the past, which had worked well as far as helping with his 
sleep.  He indicated that he had had intrusive recall and 
rage periods.  The veteran was assessed as being within the 
range of PTSD and to have a history consistent with traumatic 
events and symptoms of PTSD.

On VAMC records, reflecting treatment from March 1996 to 
April 1996, the veteran was diagnosed, in part, with chronic 
PTSD.

On a VA PTSD examination in July 1996, the veteran reported 
that he had had a chronic feeling of no energy, insomnia and 
nightmares about his war experience.  The veteran was 
diagnosed, in part, with PTSD.  He was noted on Axis IV to 
have psychosocial and environmental problems relating to his 
war experience.


II.  Analysis

A.  Service connection for Symptoms of Tiredness, Fatigue and 
Rash as Symptoms of Chronic Disabilities Resulting From an 
Undiagnosed Illness

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  However, effective November 2, 1994, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

The veteran contends, in essence, that he has symptoms of 
tiredness, fatigue and a rash due to his service in the 
Persian Gulf.

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran received the Southwest Asia Service 
Medal.  Also, the veteran's DA Form 2-1 reveals that he was 
stationed in Saudi Arabia from January 1991 to May 1991 with 
the principal duty of cannoneer, thus demonstrating that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.

The service medical records show that, in November 1991, the 
veteran was assessed, in part, with probable fatigue.  On VA 
treatment records following his discharge from service, 
reflecting treatment from February 1994 to July 1996, the 
veteran was reported to have felt tired all the time and to 
have a sleep disorder.  These symptoms have not been 
attributed to a known diagnosis and the veteran has 
consistently provided lay observation of the underlying 
symptomatology, which constitutes at least some evidence 
suggesting a nexus between the veteran's symptoms of a 
tiredness and fatigue and an undiagnosed illness.  See 
VAOPGCPREC 4-99.

In addition, on a VA mental disorders examination in April 
1994, the veteran was reported to have had rashes on his back 
after returning from Saudi Arabia in service and to have not 
been sleeping well.  He was diagnosed with Persian Gulf War 
Syndrome.

Also, on a VA nephrological examination in December 1995, the 
veteran was reported to have had a history of skin rash that 
he had sustained twice per year for the previous four to five 
years and was diagnosed with recurrent skin rash, none at 
this time.  The veteran's symptoms of a rash have not been 
attributed to a known diagnosis and he has consistently 
provided lay observation of the underlying symptomatology, 
which constitutes at least some evidence suggesting a nexus 
between the veteran's symptoms of a rash and an undiagnosed 
illness.  See VAOPGCPREC 4-99.

Thus, based on the evidence of record, the Board finds that 
the veteran's claims concerning service connection for 
symptoms of tiredness and fatigue, as well as for symptoms of 
rash, as chronic disabilities resulting from an undiagnosed 
illness, are well grounded.  Therefore, subject to the Remand 
section below, the veteran's claims concerning service 
connection for symptoms of tiredness, fatigue and rash as 
chronic disabilities resulting from an undiagnosed illness 
are well grounded.


B.  Service Connection for a Psychiatric Disability, to 
Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Under 38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125(b) (1999).

As noted hereinabove, the threshold question to be answered 
is whether the veteran has presented a well-grounded (i.e., 
plausible) claim.  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he has a psychiatric 
disability due to stressful experiences in service.  He 
claims that he has nightmares and flashbacks of Persian Gulf 
incidents.

On a VA mental disorder examination in April 1994, the 
veteran was reported to have had dreams of dead people and of 
buddies he had seen killed.  He was reported to have had 
nightmares and flashbacks relating to these incidents and was 
diagnosed with Persian Gulf War Syndrome.

On VAMC records, reflecting treatment in February 1996, the 
veteran was reported to have had frequent awakening and 
nightmares relating to events in service and was assessed as 
being within the range of PTSD, with a history consistent 
with traumatic events and symptoms of PTSD.

Also, on a VA PTSD examination in July 1996, the veteran was 
diagnosed with PTSD and was noted to have psychosocial and 
environmental problems relating to his war experience.

Consequently, the Board finds that, in light of this 
evidence, the veteran's claim of service connection for a 
psychiatric disability, to include PTSD, is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


ORDER

The claim concerning service connection for tiredness and 
fatigue symptoms as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The appeal is granted 
to this extent subject to the following remand directions of 
the Board.

The claim concerning service connection for symptoms of a 
rash as a chronic disability resulting from an undiagnosed 
illness is well grounded.  The appeal is granted to this 
extent subject to the following remand directions of the 
Board.

The claim concerning service connection for a psychiatric 
disability, to include PTSD, is well grounded.  The appeal is 
granted to this extent subject to the following remand 
directions of the Board.


REMAND

The veteran contends, in essence, that his service-connected 
residuals of excision of a thyroglossal cyst are severe 
enough to warrant a compensable rating.

On a VA joints examination in July 1996, the examiner 
reported that the veteran had had surgery on his throat and 
that he should be referred for further examination on his 
neck.  There is no such examination relating to the veteran's 
excision of a thyroglossal cyst of record.

The veteran's claim for a compensable rating for the service-
connected residuals of excision of a thyroglossal cyst and, 
as noted hereinabove, claims of service connection a 
psychiatric disability, to include PTSD, and for symptoms of 
tiredness, fatigue and rash as chronic disabilities resulting 
from an undiagnosed illness are well grounded in that they 
are not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992)  

VA therefore has a duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In regard to the propriety of the initial rating assigned for 
the service-connected residuals of excision of a thyroglossal 
cyst, the Court recently recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time-a practice known as "staged" rating.  

The RO should therefore consider whether "staged" rating is 
warranted for the veteran's service-connected residuals of 
excision of a thyroglossal cyst.  

The Board notes that the rating schedule criteria for 
evaluating endocrine system disabilities changed on June 6, 
1996.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that, following August 1997 and February 
1998 decisions by the RO and the timely submission of a 
Notice of Disagreement by the veteran, a statement of the 
case was not issued by the RO in regard to the issues of 
entitlement to service connection for hypertension, as 
manifestation of an undiagnosed illness; entitlement to 
service connection for symptoms of difficulty with breathing, 
including wheezing and coughing, as manifestations of an 
undiagnosed illness; entitlement to service connection for 
symptoms of joint pain of the knees, back, neck and ankles, 
as manifestations of an undiagnosed illness; and entitlement 
to service connection for bilateral hearing loss.  When a 
Notice of Disagreement is timely filed, the agency of 
original jurisdiction must prepare a Statement of the Case, 
pursuant to 38 C.F.R. § 19.29 (1999), unless the matter is 
resolved by granting the benefits sought on appeal or the 
Notice of Disagreement is withdrawn by the veteran or his 
representative.  38 C.F.R. § 19.26 (1999).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1. The RO should take appropriate steps 
to obtain any service medical records 
that are not currently of record, 
including any records associated with any 
service in the National Guard.  The RO 
should also undertake to verify the 
veteran's periods of service.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed symptoms of tiredness and fatigue 
as a chronic disability resulting from an 
undiagnosed illness; symptoms of a rash 
as a chronic disability resulting from an 
undiagnosed illness; and for the claimed 
psychiatric disability, to include PTSD, 
since his discharge from service.  The RO 
should also obtain the names of health 
care providers who have treated the 
veteran for the service-connected 
residuals of excision of a thyroglossal 
cyst since April 1994.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
All records obtained should be associated 
with the claims folder.

3.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents, types and locations of the 
incidents, and any other identifying 
details.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible, because without 
such details, adequate research for 
verifying information cannot be 
conducted.

4.  Based on the additional information 
and other pertinent evidence currently of 
record, the RO should take the 
appropriate steps to verify the claimed 
stressors identified by the veteran.  
This should include contacting the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and any other 
pertinent organization in order to verify 
the claimed stressors and any further 
identifying details as may be provided by 
him.

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed psychiatric disability, to 
include PTSD.  All indicated testing 
should be accomplished, and the claims 
folder should be reviewed by the examiner 
prior to the examination.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from a 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, it is essential that 
the examiner identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.

6.  The RO should also schedule the 
veteran for appropriate specialty 
examinations in regard to his claims 
concerning symptoms of tiredness and 
fatigue and symptoms of a rash as chronic 
disabilities resulting from an 
undiagnosed illness.  The RO should 
provide the examiners with a list of the 
symptoms that the veteran is claiming are 
manifestations of an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to the 
examinations.  

(a)  Each examiner should note and 
detail the veteran's reported 
symptoms relevant to the appropriate 
specialty. 

(b)  Each examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  Dermatological Examination:  
The examiner should determine 
whether the veteran has objective 
evidence of a disability manifested 
by a rash.  If so, the examiner 
should note whether it is at least 
as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of 
alcohol or drugs.

(d)  Tiredness and Fatigue 
Examination:  The examiner should 
specifically determine whether there 
are objective indications of 
tiredness and fatigue.  The examiner 
should also determine if it is at 
least as likely as not that the 
veteran has chronic fatigue syndrome 
or another known diagnostic entity.  
If the symptoms cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or that the illness was 
the result of the veteran's abuse of 
alcohol or drugs.

(e)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions 
contained in the claims file which 
contradict his or hers, the reasons 
for the disagreement should be set 
forth in detail.

7.  The veteran should also be afforded a 
VA examination to determine the current 
severity of the service-connected 
residuals of excision of a thyroglossal 
cyst.  The claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests must be 
performed.  The examiner should be asked 
to comment as to the extent and severity 
of any residuals of endocrine 
dysfunction, scarring and any other 
residuals relating to the service-
connected excision of a thyroglossal 
cyst.

8.  The RO should furnish the veteran and 
his representative a Statement of the 
Case in regard to the issues of 
entitlement to service connection for 
hypertension, as manifestation of an 
undiagnosed illness; symptoms of 
difficulty with breathing, including 
wheezing and coughing, as manifestations 
of an undiagnosed illness; symptoms of 
joint pain of the knees, back, neck and 
ankles, as manifestations of an 
undiagnosed illness; and bilateral 
hearing loss.  The RO should also advise 
them of the requirements to complete the 
appeal.  The veteran should then be 
afforded an opportunity to reply.  Any 
additional evidentiary development deemed 
appropriate should be undertaken.

9.  After completion of all requested 
development, the RO should review the 
veteran's claims.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard.  The RO must also determine 
whether a staged rating is applicable in 
regard to the service-connected residuals 
of excision of a thyroglossal cyst, 
consistent with the Court's decision in 
Fenderson v. West.  This should include 
consideration of both the old and new 
rating criteria relating to endocrine 
system disability.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded the 
requisite opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



